Title: From George Washington to Robert Lettis Hooper, Jr., Nathaniel Falconer, and Jonathan Mifflin, Jr., 15 February 1778
From: Washington, George
To: Hooper, Robert Lettis Jr.,Falconer, Nathaniel,Mifflin, Jonathan Jr.

 

Gentlemen.
Head Qrs Valley Forge February 15: 1778

I this Minute received your Favor of the 14th Instant with its several Inclosures.
I am constrained to inform you, that the situation of the Army is most critical and alarming for want of provision of the meat kind. Many of the Troops for four days and some longer have not drawn the smallest supplies of this Article. This being the case, it is needless to add to convince you of their distress. They have been on the point of dispersing and without the earliest relief, no address or authority will be sufficient to keep them long together. Their patience and endurance are great, but the demands of nature must be satisfied. I must therefore Gentlemen in the most urgent terms request & entreat your immediate & most active exertions to procure and forward to Camp, as expeditiously as possible, all the provision of the meat kind which it may be in your power to obtain. I would not have you wait till you collect a large Quantity, but wish you to send on Supplies as fast as you can get them. The troops must have instant relief or we shall have reason to apprehend the worst consequences. I need not mention to you the necessity of secrecy in an affair of such delicacy—Your own prudence and discretion will point it out. I am Gentn Yr Most Obedt servt

Go: Washington


P.S. The state of Forage is the same with that of provision, and a Supply as materially wanted. Without it and very speedily, we shall have not a Horse left.

